DETAILED ACTION
	The response dated 4/15/2021 has been entered and is treated below.  

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,851,819 to Kamikawa.
Regarding claim 17 Kamikawa discloses an apparatus for handling a wafer cassette, the apparatus comprising: a main body (20 figure 8) comprising a first panel (everything at/above 221 or vertical portion adjacent 221) and a second panel (right side near 121) connected to the first panel, wherein the first panel is a ceiling of the main body and comprises an opening (everything the front wall can be considered part of the ceiling as it is has two levels 1 just below 221 and the other at the top of 20); a stage (23) configured to carry a wafer cassette and movably coupled to the main 
Regarding claim 19 Kamikawa discloses the stage is driven by the controller to move inside the main body by a first horizontal distance (movement from outside to just inside) and move over the first panel of the main body by a second horizontal distance, wherein the second horizontal distance is greater than the first horizontal distance (movement from just inside body to 121).
Regarding claim 20 Kamikawa discloses the stage is driven by the controller to move into the main body by a first vertical distance (initial vertical movement) and move out of the main body by a second vertical distance (additional vertical movement and placement of cassette outside body 20), wherein the second vertical distance is greater than the first vertical distance.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamikawa.
.

Allowable Subject Matter
Claims 1-16 are allowed.
Claims 17-20 would be allowable if the mapping sensor was recited in a manner to perform the mapping during the movement of the cassette as set forth in claims 1 and 

Response to Arguments
Applicant's arguments filed 4/15/2021 have been fully considered but they are not persuasive.  Applicant argued that Kamikawa does not disclose the amended language of claim 17.  As set forth in the detail above in the body of the rejection, examiner maintains that the Kamikawa does disclose the claimed features in that the entire upper end of the system housing 20 (including the vertical face with the opening adjacent 221) can be considered a ceiling of the device as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547.  The examiner can normally be reached on Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C HAGEMAN/Primary Examiner, Art Unit 3619